Name: Commission Regulation (EEC) No 1670/85 of 19 June 1985 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  agricultural activity
 Date Published: nan

 20 . 6. 85 Official Journal of the European Communities No L 160/33 COMMISSION REGULATION (EEC) No 1670/85 of 19 June 1985 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1298/85 (2), and in particular Article 10 (3) thereof, Whereas Article la (3) of Commission Regulation (EEC) No 1 105/68 (3), as last amended by Regulation (EEC) No 2630/84 (4), fixes the amount of aid for skimmed-milk powder sold in liquid form to livestock farmers as feed ; whereas the level of this aid is linked to the aid for liquid skimmed milk for feeding to livestock ; whereas, in view of a change in this latter aid, the level of aid granted under the said Regulation should be adjusted ; HAS ADOPTED THIS REGULATION : Article 1 In Article la (3) of Regulation (EEC) No 1105/68 , '69,50 ECU' is hereby replaced by *72,7 ECU'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 137, 27. 5. 1985, p. 5. (3) OJ No L 184, 29 . 7. 1968, p. 24. V) OJ No L 249, 18 . 9 . 1984, p. 8 .